Citation Nr: 1206980	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for a right little finger disorder.  

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The claim of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1993 rating decision denied the claim of service connection for a right little finger disorder on the basis that the disorder was caused by willful misconduct.  

2.  Evidence received since the September 1993 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for a right little finger disorder; nor does it raise a reasonable possibility of substantiating the claim.

3.  The December 1996 Board decision denied the claim of entitlement to service connection for a back disorder on the basis that there was no evidence of a current disability and no evidence establishing a nexus.  

4.  Evidence received since the December 1996 Board decision, by itself and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim of service connection for a back disorder.  



CONCLUSIONS OF LAW

1.  Evidence received since September 1993 in relation to the claim for a right little finger disorder, while new, is not material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

2.  Evidence received since December 1996 in relation to the claim for a back disorder, is both new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006) requires that, prior to the adjudication of a petition to reopen a previously denied service connection claim, the veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

With respect to the petition to reopen the Veteran's back disorder claim, it has been granted, and to this extent only, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

With respect to the petition to reopen the Veteran's right little finger claim, a January 2008 letter satisfied the duty to notify requirements.  See Quartuccio, 16 Vet. App. at 187.  The January 2008 letter also satisfies the Kent requirements.  

The Board also finds that VA's duty to assist has been satisfied.  The VA treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran has not identified further evidence that is relevant to his claim.  

The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless the claim has been reopened.  38 C.F.R. § 3.159(c)(4)(iii)(2011).  As discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination for the right little finger.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).


I. New and Material Evidence

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) (2010) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

a.  Right Little Finger 

The Veteran was initially granted service connection for a right little finger disorder in June 1981.  In a December 1981 rating decision, it was proposed that service connection be severed as evidence had been received to show that his right little finger disorder was caused by willful misconduct.  Service connection was severed in a March 1982 decision.  This decision was upheld in the February 1983 Board decision.  The February 1983 Board decision is final.  38 U.S.C.A. § 7104 (West 2002).  The Board notes that when the Board affirms a decision of the RO, the RO determination is subsumed by the final appellate decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  The final decision is accepted as correct in the absence of obvious error or clear and unmistakable error, and the claim may not thereafter be reopened and allowed unless new and material evidence has been presented.  38 U.S.C.A. §§ 5108, 7104(b). The Veteran thereafter filed a petition to reopen the claim of service connection for his right little finger disorder, which was denied in September 1993 because he had not submitted new and material evidence.  The Veteran did not file a notice of disagreement as to his finger disorder and the September 1993 decision became final. In January 2008, the Veteran filed another petition to reopen his claim of service connection for his right little finger disorder, which was also denied by the RO in April 2008.  The Veteran filed a notice of disagreement in April 2008.  This appeal was perfected in June 2008.  

The Veteran's claim of service connection for his right little finger disorder was denied in the September 1993 rating decision because the Veteran's service treatment records showed that he lacerated his right little finger as a result of willful misconduct.  Specifically, it was determined that the Veteran lacerated his finger after using a knife during a fight.  The RO found that this constituted willful conduct and the Veteran did not submit evidence to the contrary.  

During the initial adjudication of this claim, the claims file included the Veteran's service treatment records, which again showed treatment for laceration of the superficial flexor tendons of the right little finger.  Specifically, in October 1979, the Veteran sought treatment for his right little finger following a fight involving a knife.  Following his initial admission for treatment, he underwent primary repair of the deep flexor tendons of the right small finger.  The remainder of his treatment was unremarkable.  The Veteran's January 1981 separation examination indicates clinically normal upper extremities, and the Veteran denied any problems with his hands in the accompanying Report of Medical History.  The associated medical evidence also included a May 1981 VA examination report which revealed the presence of ankylosis of the proximal interphalangeal joint of the right little finger at approximately 35 degrees and the distal interpalangeal joint at five degrees of the right little finger.  There was normal range of motion at the metacarpal phalangeal joint.  

Since the September 1993 rating decision was issued, VA treatment records dated from January 1986 to July 2007 have been associated with the claims file.  In May 2003, the Veteran complained of pain to the right index finger after a refrigerator fell on it.  In October 1998 and November 2000 x-ray reports, the Veteran's right hand showed negative studies.  A May 2003 x-ray report noted soft tissue swelling at the posterior aspect of the distal phalanx of the right index finger.  VA treatment records are silent for any complaints or problems relating to the Veteran's right little finger.  

The Veteran submitted lay statements indicating that VA incorrectly viewed the evidence of record.  However, the Veteran has not tried to contradict the findings in the rating decision regarding the fact that the Veteran was engaged in willful misconduct at the time he injured his right little finger.  The Veteran is competent to provide testimony as to his symptoms.  See King, 5 Vet. App. at 21.  He is not competent, however, to diagnose or provide an etiological opinion as to his right little finger disease.  See 38 C.F.R. § 4.71a, 5003, 5010; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, these contentions are essentially the same as his previous statements - i.e. that VA incorrectly viewed the evidence of record.  As these contentions were previously raised by the Veteran, they are not new.  

Again, the Veteran's right little finger claim was denied because evidence established that his in-service right hand injury was caused by willful misconduct.  Since then, new evidence has been received.  However, while new, the evidence is not material as it does not tend to establish that the Veteran's right little finger disability was caused by something other than willful misconduct.  The evidence does not relate to an unestablished fact needed to substantiate the claim and thereby does not raise a reasonable possibility of substantiating the underlying issue of entitlement to service connection for a right hand disability.  The petition to reopen the claim of service connection is denied.   See 38 C.F.R. § 3.156(a).




b. Back Disorder

With respect to the Veteran's claim of service connection for a back disorder, the Veteran initially filed a claim of service connection in January 1993 which was denied in a September 1993 rating decision.  The Veteran filed a notice of disagreement in August 1994 and thereafter perfected his appeal in September 1994.  In December 1996, the Board issued a decision denying the claim of service connection for a back disorder.  The Veteran thereafter filed a petition to reopen his claim of service connection for his back disorder in January 2008, which was denied in an April 2008 rating decision.  The Veteran filed a notice of disagreement in April 2008 and the appeal was perfected in June 2008.  

The Veteran's claim of service connection for a back disorder was denied in a December 1996 Board decision on the basis that the Veteran did not have a diagnosis of a current back disability and there was no evidence of nexus.  During the adjudication of this claim, the claims file included the Veteran's service treatment records, which are silent for any complaints of or treatment for back problems.  The Veteran's January 1981 separation examination indicates clinically normal spine, and the Veteran denied any problems with his back in the accompanying Report of Medical History.  During a VA examination in May 1991, the description of the musculoskeletal system did not include any reference to a back disorder and subsequent treatment records also did not evidence treatment for a back disability.  

Since the December 1996 rating decision was issued, VA treatment records dated to July 2007 were associated with the claims file.  In December 1995, June 1996, November 1996, and February 2001, the Veteran complained of low back pain and was diagnosed with strain and low back pain.  In September 2002, the Veteran was involved in a motor vehicle accident where he subsequently complained of bilateral neck and back pain.  He was diagnosed with cervical strain and "back strain."  In December 2004, the Veteran presented to triage with complaints of a pain in his mid-back.  He was diagnosed with a soft, non-movable mass on back.  The rest of the treatment records involve complaints of and diagnoses for the cervical spine.  Specifically, in May 2007, a MRI of the cervical spine showed degenerative disc disease and degenerative changes of the cervical spine.  These treatment records are silent for any medical opinion linking the Veteran's current cervical spine disorder with service.  

The Veteran submitted lay statements indicating that VA incorrectly viewed the evidence of record.  He also provided that he was injured and sought treatment during service.  While the Veteran does not provide any further discussion regarding his alleged in-service injury, what part of his spine (cervical, thoracic, or lumbar) was injured, and/or what symptoms he has suffered from since this injury, he has provided that he has experienced back pain since service discharge.  The Veteran is competent to provide testimony as to his symptoms.  See King, 5 Vet. App. at 21.  He is not competent, however, to diagnose or provide an etiological opinion as to his back disorder.  See 38 C.F.R. § 4.71a, 5003, 5010; see also Davidson, 581 F.3d 1313.  

Again, the Veteran's back disorder claim was denied because there was no evidence of a current disability or a nexus between a current disability and an in-service injury.  Since then, new evidence has been obtained which shows current spine disabilities.  Because the Veteran is competent to indicate that he has experienced back pain since service, the issue of continuity of symptomatology has been raised.  As such, the new evidence raises a reasonable possibility of substantiating the claim.  New and material evidence has been submitted and the claim of service connection for a back disorder is granted.   See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for a right little finger disorder is denied.  

The petition to reopen the claim of service connection for a back disorder is granted.  


REMAND

Reason for Remand:  To provide the Veteran with a VA examination to assess the nature and etiology of his back disorder.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
	 
With respect to the Veteran's claim of service connection for a back disorder, the Veteran's medical records indicate that he has current diagnoses of cervical and lumbar strain, as well as degenerative disc disease and degenerative changes of the cervical spine.  

The Veteran's service treatment records are silent for any complaints of or treatment for a back disorder, and as noted above, during the January 1981 separation examination, the Veteran's spine was reported as normal.  There was not mention of a back disability at that time and the Veteran reported that he did not have a history of back pain.  

As provided above, the Veteran complained of low back pain in December 1995, June 1996, November 1996, and February 2001.  He was diagnosed with strain and low back pain.  In September 2002, the Veteran was involved in a motor vehicle accident where he was subsequently diagnosed with cervical strain and "back strain."  In December 2004, the Veteran presented to triage with complaints of pain in his mid-back.  He was diagnosed with a soft, non-moveable mass on the back.  In May 2007, an MRI of the cervical spine showed degenerative disc disease and degenerative changes of the cervical spine.  

The Veteran submitted lay statements asserting that he injured his back and sought treatment during service.  He also indicated that his back has continued to hurt since service discharge.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran, as a layperson, is competent to report symptoms that he/she experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  The Veteran in this case is competent to report his symptoms.  As such, the issue of continuity of symptomatology has been raised.  The evidence establishes a possible relationship between his disabilities and service.  Importantly, however, the Veteran has not been provided a VA examination in connection with this claim.  In light of this fact, as well as the evidentiary posture as discussed herein, the Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, 20 Vet. App. 79.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Additionally, the claims file contains VA treatment records from the VA Medical Center in St. Louis, Missouri dated to March 2008.  As the evidence establishes that the Veteran had continually sought intermittent treatment for complaints of back pain and due to the fact that he was last treatment for his cervical spine in May 2007, updated VA treatment records may contain relevant evidence.  On remand, updated treatment records should be obtained from March 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA Medical Center in St. Louis, Missouri from March 2008 to the present.  

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his back disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination reports.  

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's back disorders had their clinical onset in service or are otherwise related to active duty.  

The Veteran has asserted that he injured his back during service and that he has continued to have back pain since service separation.  He is competent to attest to factual matters of which he had first-hand knowledge as well as to the fact that his symptoms of back pain started during service and have continued since service separation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. Then, after ensuring the VA examination report is complete, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


